Mr. Chier Justice Waite
delivered the opinion of the court.
The motion to dismiss this case is granted. The only matter in dispute between the parties is the judgment of f!15()S, recovered against the plaintiff in error and the surety upon the delivery *627bond. The plaintiff has the possession of the property, and both that and the ownership have been adjudged in its favor, except to the extent of the lien which the defendants have to secure the payment of the judgment. Of this the defendants do not complain, so that the only question brought here for us to decide is whether the judgment for the money was properly rendered against the plaintiff. This is not sufficient in amount to give us jurisdiction. The cáse is not one where the value of the property in controversy shows the value of the matter in dispute, as was that of Bennett v. Butterworth, 8 How. 124, 128, relied upon by the counsel for the plaintiff. Dismissed.
Mr. H. Scott Howell for plaintiff in error.
Mr. James H. Anderson for defendant in error.